J-S42019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SHANE FLEXER                             :
                                          :
                   Appellant              :   No. 7 EDA 2020

      Appeal from the Judgment of Sentence Entered October 3, 2019
    In the Court of Common Pleas of Lehigh County Criminal Division at
                     No(s): CP-39-CR-0001533-2019


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                          FILED JANUARY 14, 2021

      Appellant, Shane Flexer, appeals from the judgment of sentence entered

on October 3, 2019 in the Criminal Division of the Court of Common Pleas of

Lehigh County, as made final by the denial of post-sentence motions on

November 25, 2019. We affirm.

      The trial court aptly summarized the facts and procedural history in this

case as follows.

      [P.C.], the victim, was friends with [Appellant] for several years
      and invited him to live in her basement while she attempted to
      take care of him in 2012. [P.C.] was a wood carver by trade and
      helped teach [Appellant] some of the craft. At some point they
      shared an intimate romantic relationship. However, [P.C.] began
      to feel uncomfortable with the relationship, believed that
      [Appellant] was becoming increasingly abusive, and she
      attempted to dislodge him in 2015. For several months prior to
      [Appellant’s] departure, [P.C.] had told [Appellant] that the
      relationship was over. [Appellant] remained in the home as he
      attempted to get back on his feet. [P.C.] moved on and began a
      new relationship.
J-S42019-20



     Around September of 2015, [Appellant] finally left the house after
     [P.C.’s] brother convinced [Appellant] that he had to leave.
     [Appellant] moved to a nearby boarding house in [P.C.’s]
     neighborhood and walked by her home frequently. Although
     [P.C.] expressed a desire for no further contact, she was not free
     of [Appellant] until he moved to Georgia around 2017. [P.C.]
     expressed a desire for no contact directly with [Appellant] many
     times. Nevertheless, [Appellant] continued in his attempts to
     contact [P.C.]. At this point, [P.C.] ignored [Appellant’s] attempts
     at contact by not responding.

     In December of 2018, [Appellant’s] attempts to contact [P.C.]
     escalated. [P.C.] received [electronic mail messages], repeated
     [tele]phone calls, and a letter from [Appellant]. [P.C.] wrote
     “rejected” on the letter and sent it back to [Appellant].
     [Appellant] resent the letter and, in essence, informed [P.C.] that
     he refused to be rejected. [Appellant] called [P.C.] over 80 times
     in the month of December [2018]. [P.C.] responded by going to
     the police. A January 3, 2019 report verifies that law enforcement
     was notified and [Appellant] was put on notice he should stop
     contacting [P.C.].

     Nevertheless, [Appellant] continued his messages from December
     of 2018 through March of 2019. [P.C.] did not respond, other
     than to reject the messages, until she answered a [telephone] call
     and specifically informed [Appellant] to “stop calling.” [P.C.] cut
     off further communication to her house by having her service
     provider block further calls, and personally blocked [Appellant] on
     her [cellular telephone]. [Appellant] was not arrested at the time
     and remained in Georgia.           [Appellant] continued contact
     regardless, and [P.C.] received voicemails, videos, and [electronic
     mail messages] in January and February [of 2019]. Between
     December of [2018] and April of 2019, [Appellant] called the
     victim over 250 times. In addition to the hundreds of [telephone]
     calls between December and April, [Appellant] sent the victim
     multiple [electronic mail messages].        In a QuickTime video
     attached to [electronic messages], sent approximately three times
     on January 26, 2019, [Appellant] repeatedly says “I like you.”

     In early March of 2019, [Appellant] attempted in-person contact.
     [P.C] was attending a craft show and set up as a vendor for three
     days in Richmond, Virginia. [Appellant] left his home in Georgia
     to track his victim down. On the second day, after the show[,]

                                    -2-
J-S42019-20


       the victim walked to her car and was confronted by [Appellant].
       [P.C.] screamed at [Appellant] and told him to leave her alone and
       stay away. [P.C.] asked a passing man for help, was able to get
       in her car, and left. Again, the incident was reported to the police.
       She obtained a temporary Protect[ion] from Abuse Order [“PFA”]
       before she left Virginia.

       On April 3, 2019, [Appellant], again, left his residence in Georgia
       and drove approximately 14 hours to surprise [P.C.] at her
       residence [in] Upper Milford Township, Lehigh County,
       Pennsylvania. [P.C.] found [Appellant] waiting outside her front
       door. [P.C.] became scared, locked the door, and called [the]
       police. [P.C.] testified that she hid in the basement, grabbed a
       nearby can of bug spray, and stayed on the [tele]phone until the
       [s]tate [t]roopers arrived.

       Pennsylvania State Trooper Mirzet Sadikovic was the first
       responder and was joined shortly by Trooper Jackson.[1] Trooper
       Sadikovic instructed [Appellant] that [P.C.] wanted him to leave.
       [Appellant] insisted that he hear it from [P.C.] and relayed that
       once he did he would leave. When [P.C.] came out, in the
       presence of the [t]roopers, [Appellant] began asking [P.C.]
       strange questions to the effect of “do you know I like you, do you
       like me, do you know how much I like you.” In response, [P.C.]
       told [Appellant] she did not like him anymore and to leave her
       alone.

       After witnessing the interaction between [Appellant] and [P.C.],
       Trooper Sadikovic grasped the seriousness of the situation.
       Trooper Sadikovic told [Appellant] to leave immediately and
       escorted [P.C.] to obtain a [PFA]. Trooper Sadikovic instructed
       [P.C.] to follow him to the on-call Magisterial District Judge.
       Trooper Jackson stayed on scene in case [Appellant] came back
       or tried to enter the home. On the way to the [MDJ’s] office,
       Trooper Sadikovic noticed [Appellant’s] van parked by the side of
       the road. [Appellant] left his parked position and began to follow
       [P.C.’s] vehicle. In response, Trooper Sadikovic pulled over into
       a church parking lot in case there was some type of bizarre
       coincidence. However, [Appellant] continued to follow [P.C.] into
       the empty parking lot. Trooper Sadikovic quickly motioned for
____________________________________________


1 Trooper Jackson’s first name does not appear in the transcript of Appellant’s
trial.

                                           -3-
J-S42019-20


      [P.C.] to leave so that he [could] position his cruiser safely behind
      her. When [P.C.] left the lot, [Appellant] continued to follow them.

      Trooper Sadikovic radioed for backup and Trooper Jackson and
      Trooper David Angstadt responded. [The t]roopers created a
      blockade at a stoplight at Chestnut and Buckeye Road and
      detained [Appellant]. A dashcam video of Trooper Jackson’s
      motor vehicle recording (MVR) of the incident was played for the
      [trial court]. When [Appellant] was asked why he was following
      the victim after he was told to leave and threatened with arrest,
      he responded that he knew he shouldn’t [persist] but he was
      following his heart[.]

Trial Court Opinion, 11/25/19, at 3-6 (original footnotes and record citations

omitted).

      Based on the foregoing facts, Appellant was charged on May 28, 2019

with a misdemeanor offense of stalking (18 Pa.C.S.A. § 2709.1(A)(1)) and a

summary offense of harassment (18 Pa.C.S.A. § 2709(A)(3)). After a record

colloquy, Appellant elected to proceed pro se and the court appointed standby

counsel. After an extension, the court convened trial on October 3, 2019 and

found Appellant guilty of both charges. That same day, the court sentenced

Appellant to 18 to 36 months’ imprisonment followed by two years of

probation.    The trial court appointed counsel for purposes of post-trial

litigation and appeal.     On October 11, 2019, Appellant filed a timely

post-sentence motion challenging the sufficiency and weight of the evidence

offered in support of his stalking conviction. By order and opinion, the court

denied Appellant’s motion on November 25, 2019.

      Appellant filed a notice of appeal on December 17, 2019. Thereafter,

Appellant, on January 27, 2020, filed a Pa.R.A.P. 1925(b) concise statement

                                      -4-
J-S42019-20


of errors complained of on appeal pursuant to order of court. On January 28,

2020, the court issued an order adopting its November 25, 2019 opinion as

its Rule 1925(a) statement of reasons in support of the judgment challenged

on appeal.

      Appellant raises the following issues for our review.

      Whether the evidence was sufficient to sustain [Appellant’s]
      conviction[] for stalking if [Appellant] failed to have the specific
      intent required by the statute?

      Was the verdict against the weight of all the evidence in regards
      to the proof of whether or not [Appellant] was properly proven to
      have the necessary criminal intent to commit the crime of
      stalking?

Appellant’s Brief at 9.

      In his first issue, Appellant asserts that the Commonwealth introduced

insufficient evidence to prove that he possessed the necessary specific intent

to establish the offense of stalking. While conceding that his actions may have

been excessive     or     even   inappropriate, Appellant maintains that     the

Commonwealth failed to show, beyond a reasonable doubt, that he acted with

the intent to place P.C. in reasonable fear of bodily injury or intended to cause

her substantial emotional distress. At best, Appellant claims that the evidence

simply showed that he attempted to rekindle a romantic relationship with the

victim or reach a satisfactory conclusion of their relationship.

      Our standard of review regarding the sufficiency of the evidence is as

follows:




                                       -5-
J-S42019-20


      The standard we apply in reviewing the sufficiency of evidence is
      whether, viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact[-]finder to find every element of the crime
      beyond a reasonable doubt. In applying the above test, we may
      not weigh the evidence and substitute our judgment for that of
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth may not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Lambert, 795 A.2d 1010, 1014–1015 (Pa. Super. 2002)

(citations omitted).

      The trial court reasoned as follows in rejecting Appellant’s challenge to

the sufficiency of the evidence.

      A person commits the crime of stalking when the person engages
      in a course of conduct or repeatedly commits acts toward another
      person, including following the person without proper authority,
      under circumstances which demonstrate either an intent to place
      such other person in reasonable fear of bodily injury or to cause
      substantial emotional distress to such other person. 18 Pa.C.S.A.
      § 2709.1(A)(1). A person acts intentionally with respect to a
      material element of an offense when it is his conscious object to
      engage in conduct of that nature or to cause such a result. 18
      Pa.C.S.A. § 302(b)(1).

      [Appellant] contends that he never intended a specific result of
      either reasonable fear of bodily injury or substantial emotional
      distress. There is no dispute that [Appellant] engaged in a course
      of conduct and repeatedly committed acts towards the victim. The


                                      -6-
J-S42019-20


         issue is whether the circumstances demonstrate an intent to cause
         the victim fear of bodily injury or substantial emotional distress.
         It is longstanding in this Commonwealth that “because a state of
         mind by its very nature is subjective, absent a declaration by the
         actor himself we can only look to the conduct and the
         circumstances surrounding it to determine [the] mental state
         which occasioned it.” Commonwealth v. O’Searo, 352 A.2d 30
         (Pa. 1976).

         The Commonwealth’s evidence showed that the victim ended her
         relationship with [Appellant] and [Appellant] refused, and
         continued to refuse, to accept this fact. It seems clear to the
         [court, as factfinder,] that [Appellant] was on notice that his
         conduct was causing the victim substantial emotional distress but
         he chose to ignore the victim’s words and actions. The victim
         wanted no contact with [Appellant]. [Appellant] did not take “no”
         for an answer and was told directly by the victim to leave her
         alone.

         [Appellant] disregarded all reasonable requests for no contact and
         escalated his conduct by following the victim. [Appellant] traveled
         across state lines to surprise and harass the victim. In one
         incident, the victim screamed for help at the sight of [Appellant].
         These circumstances would place any reasonable person in fear or
         cause them substantial emotional distress. Moreover, [the court]
         find[s] it particularly concerning that [Appellant] ignored specific
         police instruction to leave the scene and continued to follow both
         the victim and police to “follow his heart” [despite] the threat of
         arrest. The victim testified that she was scared and [Appellant]
         concede[d] he was aware of this fact. Therefore [the court finds]
         that the Commonwealth presented sufficient evidence of stalking.

Trial Court Opinion, 11/25/19, at 8-9.

         We concur fully in the trial court’s assessment of Appellant’s sufficiency

challenge. In essence, Appellant claims that the evidence of stalking must be

insufficient because a lawful motivation could explain the actions proved at

trial.     Our standard of review is clear, however, that the facts and

circumstances shown by the Commonwealth need not exclude every


                                        -7-
J-S42019-20


possibility of innocence. For this reason, we agree that sufficient evidence

supports Appellant’s stalking conviction and that he is not entitled to relief on

his first claim.

      Appellant’s second claim asserts that, even if sufficient evidence

supported his stalking conviction, the verdict was nonetheless against the

weight of the evidence. Specifically, Appellant maintains that “a fair reading

of all of the testimony supports a finding that [Appellant] was acting in a

mistaken attempt to either rekindle a romance or to otherwise settle his

relationship with the victim in a manner that would provide both parties with

a proper piece of mind.” Appellant’s Brief at 12.

      Our standard and scope of review over a claim alleging that the verdict

is contrary to the weight of the evidence is as follows.

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.
      It has often been stated that a new trial should be awarded when
      the jury's verdict is so contrary to the evidence as to shock one's
      sense of justice and the award of a new trial is imperative so that
      right may be given another opportunity to prevail.

      An appellate court's standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court:

         Appellate review of a weight claim is a review of the exercise
         of discretion, not of the underlying question of whether the
         verdict is against the weight of the evidence. Because the

                                      -8-
J-S42019-20


        trial judge has had the opportunity to hear and see the
        evidence presented, an appellate court will give the gravest
        consideration to the findings and reasons advanced by the
        trial judge when reviewing a trial court's determination that
        the verdict is against the weight of the evidence. One of the
        least assailable reasons for granting or denying a new trial is
        the lower court's conviction that the verdict was or was not
        against the weight of the evidence and that a new trial should
        be granted in the interest of justice.

      This does not mean that the exercise of discretion by the trial court
      in granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is unfettered.             In
      describing the limits of a trial court's discretion, [our Supreme
      Court has] explained:

        The term “discretion” imports the exercise of judgment,
        wisdom and skill so as to reach a dispassionate conclusion
        within the framework of the law, and is not exercised for the
        purpose of giving effect to the will of the judge. Discretion
        must be exercised on the foundation of reason, as opposed
        to prejudice, personal motivations, caprice or arbitrary
        actions. Discretion is abused where the course pursued
        represents not merely an error of judgment, but where the
        judgment is manifestly unreasonable or where the law is not
        applied or where the record shows that the action is a result
        of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1054-1055 (Pa. 2013) (internal

citations and quotations omitted).

      After careful review and consideration of the certified record, the

submissions of the parties, and the trial court’s opinion, we are satisfied that

the court did not abuse its discretion in rejecting Appellant’s claim that his

stalking conviction was against the weight of the evidence.        Because the

verdict does not shock the judicial conscious, we conclude that Appellant’s

weight claim is meritless.


                                      -9-
J-S42019-20


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2021




                                 - 10 -